 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                  Case No.: 3:19-CR-04510-GPC
11
                   Plaintiff,
12          v.                                  ORDER AND JUDGMENT GRANTING
13                                              THE UNITED STATES’ AMENDED
                                                MOTION TO DISMISS THE
     MARIBEL BRAVO BARRIENTOS,                  INFORMATION AS TO DEFENDANT
14
                   Defendant.                   MARIBEL BRAVO BARRIENTOS
15                                              WITHOUT PREJUDICE
16
17
18         The United States’ Amended Motion to Dismiss the Information (ECF No. 22) is
19 hereby GRANTED. The Information is DISMISSED as to Defendant Maribel Bravo
20 Barrientos only, without prejudice, and in the interests of justice, according to the
21 grounds set out in the Government’s motion.
22         IT IS SO ORDERED.
23         Dated: December 11, 2019
24
25
26
27
28
